DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is responsive to the amendment filed on 12/24/2020.	
3.	Claims 1, 2, 4-8 are pending. Claims 1, 2, 4-8 are under examination on the merits. Claim 3 is previously cancelled.  
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive, thus claims 1, 2, 4-8 stand rejected as set forth in Office action dated 09/21/2020 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanahashi et al. (US Pat. No. 6,525,144 B1, hereinafter “”144”) in view of  Daisuke Shoji (JP 2015-110731 A, machine translation, hereinafter “”731”).

	Regarding claim 1: “144 teaches a resin composition (Col. 2, lines 20-27) comprising an alicyclic-structure-containing thermoplastic polymer (Col. 2, lines 58-65) and a polyglyceride-based additive (Col. 19, lines 45-54; Col. 20, lines 56-64). “144 does not expressly teach the polyglyceride-based additive includes one or a plurality of polyglyceride compounds, the 
	However,”731 teaches an antistatic agent composition (Page 2/29, Claim 1) comprising a polyolefin resin composition, and a diglycerin or a triglycerin fatty acid ester (Page 2/29, Claim 3; Page 6/29, [0015]) such as POEM DO-100V (diglycerol monooleate), hydroxyl value: 412 mgKOH/g, manufactured by RIKEN VITAMIN CO., LTD.in the amount of 0.05-2 part by mass, preferably 0.1 to 1.0% by mass  based on 100 parts by mass of polymer (Page 13/29, [0043]) with benefit of providing a highly efficient antistatic performance initially and over time, and to provide a polyolefin resin composition with antistatic agent (Page 4/29, [0005]), anticlouding agent since they can provide hydrophilicity to hydrophobic resins (Page 3/29, [0002]).    
In an analogous art of a resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the resin composition by “144, so as to include the polyglyceride-based additive includes one or a plurality of polyglyceride compounds, the polyglyceride compound is a compound in which its fatty acid is an unsaturated fatty acid residue having 16 to 22, the polyglyceride-based additive has a hydroxyl value of 320 to 700 mgKOH/g, and the content of the polyglyceride-based additive is 0.2 to 2.0 parts by weight based on 100 parts by weight of the alicyclic-structure-containing thermoplastic polymer as taught by ”731, and would have been motivated to do so with reasonable expectation that this would result in providing a highly efficient antistatic performance initially and over time, and to provide a polyolefin resin composition with antistatic agent (Page 4/29, [0005]), and anticlouding agent, since they can provide hydrophilicity to hydrophobic resins as suggested by “731 (Page 3/29, [0002]).   
Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an re Fount USPQ 532 (CCPA 1982); In re Siebentritt, 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v Linde Air Products Co., 85 USPQ 328 (USSC).

	Regarding claim 2: “144 teaches the resin composition (Col. 2, lines 20-27), wherein the alicyclic-structure-containing thermoplastic polymer is a norbomene-based polymer (Col. 2, lines 58-65; Col. 3, lines 54-65). 

	Regarding claims 4-6: The disclosure of “144 is adequately set forth in paragraph above and is incorporated herein by reference. “144  does not expressly teach the  polyglyceride-based additive includes one or a plurality of compounds selected from a group consisting of a diglyceride compound, a triglyceride compound and a tetraglyceride compound, wherein the polyglyceride-based additive comprises one or a plurality of diglyceride compounds, and the content of a diglycerol monofatty acid ester compound is 50 wt% or more based on the total polyglyceride-based additive and, wherein the diglycerol monofatty acid ester compound is a diglycerol monooleate. 
	However, ”731 teaches an antistatic agent composition (Page 2/29, Claim 1) comprising a polyolefin resin composition, and a diglycerin or a triglycerin fatty acid ester (Page 2/29, Claim 3), wherein the fatty acids may be used alone or in combination of two or more (Page 6/29, [0015]), such as POEM DL-100, POEM DS-100A, and POEM DO-100V (diglycerol monooleate), hydroxyl value: 412 mgKOH/g, manufactured by RIKEN VITAMIN CO., LTD.in the amount of 0.05-2 part by mass, preferably 0.1 to 1.0% by mass  based on 100 parts by mass of polymer (Page 13/29, [0043]), and the content of a diglycerol monofatty acid ester compound is 
In an analogous art of a resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the resin composition by “144, so as to include the  polyglyceride-based additive includes one or a plurality of compounds selected from a group consisting of a diglyceride compound, a triglyceride compound and a tetraglyceride compound, wherein the polyglyceride-based additive comprises one or a plurality of diglyceride compounds, and the content of a diglycerol monofatty acid ester compound is 50 wt% or more based on the total polyglyceride-based additive and, wherein the diglycerol monofatty acid ester compound is a diglycerol monooleate as taught by ”731, and would have been motivated to do so with reasonable expectation that this would result in providing a highly efficient antistatic performance initially and over time, and to provide a polyolefin resin composition including the antistatic agent (Page 4/29, [0005]), anticlouding agent, since they can provide hydrophilicity to hydrophobic resins as suggested by “731 (Page 3/29, [0002]).   
Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate the polyglyceride-based additive for a known material based on its suitability for its intended use is within the level ordinary skill in the art. It is noted that the substitution of equivalents (i.e., the polyglyceride-based additive) requires no express motivation as long as the prior art recognizes the equivalency. In re Fount USPQ 532 (CCPA 1982); In re Siebentritt, 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v Linde Air Products Co., 85 USPQ 328 (USSC).

Regarding claim 7: “144 teaches the resin composition (Col. 2, lines 20-27), which is used as a forming material for an optical formed article or a medical formed article (Col. 23, lines 15-35, Col. 23, lines 36-54). 

	Regarding claim 8: “144 teaches a resin formed article obtained by forming the resin composition (Col. 22, lines 64-67 to Col. 23, lines 1-13). 

8.	Claims 1-2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi Iwabuchi (JP 2013-185141 A, machine translation, hereinafter “”141”) in view of  Daisuke Shoji (JP 2015-110-731 A, machine translation, hereinafter “”731”).

Regarding claim 1: “141 teaches a resin composition (Page 2/45, Claim 1) comprising an alicyclic-structure-containing thermoplastic polymer(Page 6/45, [0009]) and a polyglyceride-based additive (Page 6/45, [0009]). “141 does not expressly teach the polyglyceride-based additive includes one or a plurality of polyglyceride compounds, the polyglyceride compound is a compound in which its fatty acid residue is an unsaturated fatty acid residue having 16 to 22,  the polyglyceride-based additive has a hydroxyl value of 320 to 700 mgKOH/g, and the content of the polyglyceride-based additive is 0.2 to 2.0 parts by weight based on 100 parts by weight of the alicyclic-structure-containing thermoplastic polymer.
	However,”731 teaches an antistatic agent composition (Page 2/29, Claim 1) comprising a polyolefin resin composition, and a diglycerin or a triglycerin fatty acid ester (Page 2/29, Claim 3; Page 6/29, [0015]) such as POEM DO-100V (diglycerol monooleate), hydroxyl value: 412 mgKOH/g, manufactured by RIKEN VITAMIN CO., LTD.in the amount of 0.05-2 part by mass, preferably 0.1 to 1.0% by mass  based on 100 parts by mass of polymer (Page 13/29, [0043]) with benefit of providing a highly efficient antistatic performance initially and over time, and to provide a polyolefin resin composition including the antistatic agent (Page 4/29, [0005]), 
In an analogous art of a resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the resin composition by “141, so as to include the polyglyceride-based additive includes one or a plurality of polyglyceride compounds, the polyglyceride compound is a compound in which its fatty acid is an unsaturated fatty acid residue having 16 to 22, the polyglyceride-based additive has a hydroxyl value of 320 to 700 mgKOH/g, and the content of the polyglyceride-based additive is 0.2 to 2.0 parts by weight based on 100 parts by weight of the alicyclic-structure-containing thermoplastic polymer as taught by ”731, and would have been motivated to do so with reasonable expectation that this would result in providing a highly efficient antistatic performance initially and over time, and to provide a polyolefin resin composition including the antistatic agent (Page 4/29, [0005]), the antistatic agent (Page 4/29, [0005]), anticlouding agent, since they can provide hydrophilicity to hydrophobic resins as suggested by “731 (Page 3/29, [0002]).   
Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate the polyglyceride-based additive for a known material based on its suitability for its intended use is within the level ordinary skill in the art. It is noted that the substitution of equivalents (i.e., the polyglyceride-based additive) requires no express motivation as long as the prior art recognizes the equivalency. In re Fount USPQ 532 (CCPA 1982); In re Siebentritt, 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v Linde Air Products Co., 85 USPQ 328 (USSC).

Regarding claim 2: “141 teaches the resin composition (Page 2/45, Claim 1), wherein the alicyclic-structure-containing thermoplastic polymer is a norbomene-based polymer (Page 2/45, Claim 3; Page 6/45, [0009]). 

Regarding claims 4-6: The disclosure of “141 is adequately set forth in paragraph above and is incorporated herein by reference. “141  does not expressly teach the  polyglyceride-based additive includes one or a plurality of compounds selected from a group consisting of a diglyceride compound, a triglyceride compound and a tetraglyceride compound, wherein the polyglyceride-based additive comprises one or a plurality of diglyceride compounds, and the content of a diglycerol monofatty acid ester compound is 50 wt% or more based on the total polyglyceride-based additive and, wherein the diglycerol monofatty acid ester compound is a diglycerol monooleate. 
	However, ”731 teaches an antistatic agent composition (Page 2/29, Claim 1) comprising a polyolefin resin composition, and a diglycerin or a triglycerin fatty acid ester (Page 2/29, Claim 3), wherein the fatty acids may be used alone or in combination of two or more (Page 6/29, [0015]), such as POEM DL-100, POEM DS-100A, and POEM DO-100V (diglycerol monooleate), hydroxyl value: 412 mgKOH/g, manufactured by RIKEN VITAMIN CO., LTD.in the amount of 0.05-2 part by mass, preferably 0.1 to 1.0% by mass  based on 100 parts by mass of polymer (Page 13/29, [0043]), and the content of a diglycerol monofatty acid ester compound is 50 wt% or more based on the total polyglyceride-based additive (Page 11/29, [0036]) with benefit of providing a highly efficient antistatic performance initially and over time, and to provide a polyolefin resin composition including the antistatic agent (Page 4/29, [0005]), the antistatic agent (Page 4/29, [0005]), anticlouding agent, since they can provide hydrophilicity to hydrophobic resins (Page 3/29, [0002]).   
In an analogous art of a resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary 
Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate the polyglyceride-based additive for a known material based on its suitability for its intended use is within the level ordinary skill in the art. It is noted that the substitution of equivalents (i.e., the polyglyceride-based additive) requires no express motivation as long as the prior art recognizes the equivalency. In re Fount USPQ 532 (CCPA 1982); In re Siebentritt, 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v Linde Air Products Co., 85 USPQ 328 (USSC).

Regarding claim 7: “141 teaches the resin composition (Page 2/45, Claim 1), which is used as a forming material for an optical formed article or a medical formed article (Page 3/45, Claim 5;  Page 4/45, [0001]). 

	Regarding claim 8: “144 teaches a resin formed article obtained by forming the resin composition (Page 3/45, Claim 5;  Page 4/45, [0001]-[0002]). 
Response to Arguments
9.	Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive
	In response to Applicant’s argument a skilled artisan would not have been motivated to apply the polyglyceride-based additive of “731 which is designed specifically for acyclic polyolefin resin to a norbomene polymer (i.e., cyclic polyolefin resin) of “144 in the manner proposed in the Office Action to provide a highly efficient antistatic performance initially and over time to the norbomene.
	The Examiner respectfully disagrees. The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  “144 teaches a resin composition (Col. 2, lines 20-27) comprising an alicyclic-structure-containing thermoplastic polymer (Col. 2, lines 58-65) and a polyglyceride-based additive (Col. 19, lines 45-54; Col. 20, lines 56-64). ”731 teaches an antistatic agent composition (Page 2/29, Claim 1) comprising a polyolefin resin composition, and a diglycerin or a triglycerin fatty acid ester (Page 2/29, Claim 3; Page 6/29, [0015]) such as POEM DO-100V (diglycerol monooleate), hydroxyl value: 412 mgKOH/g, manufactured by RIKEN VITAMIN CO., LTD.in the amount of 0.05-2 part by mass, preferably 0.1 to 1.0% by mass  based on 100 parts by mass of polymer (Page 13/29, [0043]). Clearly, both “144, and “731 recite the resin composition regardless of  being either acyclic polyolefin resin or cyclic polyolefin resin. It is well known that the glyceride-based compounds have been conventionally used as antistatic agents, anticlouding agents or the like because they can provide hydrophilicity to hydrophobic resins.

re Fount USPQ 532 (CCPA 1982); In re Siebentritt, 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v Linde Air Products Co., 85 USPQ 328 (USSC).
	Furthermore, the rationale different from applicant is permissible. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993). In this case, nevertheless, the combination of “144 in view “731   is deemed to teach a resin composition comprising the polyglyceride –based additive as the recited claimed. In an analogous art of a resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the resin composition by “144, so as to include the polyglyceride-based additive includes one or a plurality of polyglyceride compounds, the polyglyceride compound is a compound in which its fatty acid is an unsaturated fatty acid residue having 16 to 22, the polyglyceride-based additive has a hydroxyl value of 320 to 700 mgKOH/g, and the content of the polyglyceride-based additive is 0.2 to 2.0 parts by weight based on 100 parts by weight of the alicyclic-structure-containing thermoplastic polymer as taught by ”731, and would have been 
	It noted that above Examiner’s argument continue to apply to the rejection of claims under 35 U.S.C. 103 as being unpatentable over ”141 in view of ”731” again, but will not be repeated for the sake of brevity.
The applicant needs to show that his invention is actually different from and unexpectedly better than the prior art, see In re Best, 195 USPQ 430, 433,434 (CCPA 1977). The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare his invention product and show the product is actually different from and unexpectedly better than the teachings of the recited references. No declaration under 37 CFR 1.132 in this regard has been presented.

10.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
01/27/2021